Norval, J.
This is tbe second appearance of this case in this-court, tbe opinion affirming tbe judgment of tbe court below being reported in 43 Neb., 635. After tbe issuance of tbe mandate and tbe filing thereof in tbe district court, tbe county filed a motion to set aside and vacate tbe judgment upon various grounds, among others, that tbe court bad no jurisdiction of tbe subject-matter of tbe action, which motion was subsequently overruled, and tbe county prosecutes error therefrom.
*318Precisely the same questions argued and presented herein were involved in the case of Stenberg v. State, 48 Neb., 299, decided herewith, and following the decision therein, the judgment is
Affirmed.